 In the Matter of CAROLINAMETALPRODUCTS,INC.,EiIPLoYERandIN-TERNATIONALASSOCIATIONOF MACHINISTS, LODGE 1725, PETITIONERCase No. 34-RC-7.-Decided March 10, 1948Messrs. Francis H. FairleyandG. S. Patton,both of Charlotte,N. C., for the Employer.Messrs. George L. WeaslerandAl E. Riley,both of Charlotte, N. C.,andMr. Claude W. Fairfield,of Baltimore, Md., for the Petitioner.DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, hearing in this case was held at Charlotte,North Carolina, on December 3, 1947, before Charles E. Slaughter,hearing officer.The hearing officer's rulings made at the hearingare free from prejudicial error and are hereby affirmed.Upon the entire record in the case, the National Labor RelationsBoard 1 makes the following :FINDINGS OF FACTI.TIIE BUSINESS OF TIIE EMPLOYERCarolina Metal Products, Inc., a North Carolina corporation withits principal office and only plant located at Charlotte, North Carolina,is engaged in the manufacture of oil filters and metal stampings.During the past year, the Company purchased raw materials valuedat approximately $184,000, of which more than 65 percent was receivedfrom points outside the State of North Carolina.During the sameperiod, the Employer produced finished products valued at $267,000,of which more than 20 percent was sold and shipped to points outsidethe State.The Employer admits and we find that it is engaged in commercewithin the meaning of the National Labor Relations Act.1Puisuant to the provisions of Section 3 (b) of the National Labor RelationsAct, theBoard has delegated rts'powers in connection with this'case to a three-maii'panel consistingof Members Houston, Murdock,and Gray.76 N. L.R. B., No. 99.644 CAROLINA METAL PRODUCTS, INC.645'II. THE ORGANIZATION INVOLVEDThe Petitioner is a labor organization claiming to represent em-ployees of the Employer.III. THE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize the Petitioner as the exclusivebargaining representative of employees of the Employer until the Peti-tioner has been certified by the Board in an appropriate unit.We find that a question affecting commerce exists concerning therepresentation of employees of the Employer, within the meaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe parties stipulated at the hearing that the appropriate unitshould consist of all production and maintenance employees, includingleadmen, but excluding professionals, office and factory clericals,guards, foremen, executives, and supervisors as defined by the Act.The sole issue between the parties concerns two watchmen, whom theEmployer would include in the unit. The Petitioner seeks to have themexcluded.Watchmen:The Employer employs two watchmen. The first watch-man comes on at 3 p. m. and goes off at 11 p. m. The second watch-man begins at 11 p. m. and works till 7 a. m. The plant operates be-tween 7 a. m. and 4: 30 p. In. The duties of the watchmen are to makethe rounds of the factory every hour checking doors and windows,and punching time clocks, a task which takes approximately 10 min-utes; and in their remaining time, to sweep out the office, fire the boil-ers, and remove the scrap metal which has accumulated from the day'soperations.The Employer stated that these watchmen spent approxi-mately two-thirds of their time engaged in maintenance work. Theyare neither armed nor deputized, nor do they have any particularresponsibility for the enforcement of rules.Their salary is about 15percent lower than that of production employees.Since these individuals spend the greater part of their time doingmaintenance work, we find that they are not "guards" within themeaning of the Act and shall include them in the unit as maintenanceemployees 2We find, therefore, that all production and maintenanceemployees, including leadmen and watchmen, but excluding profes-sional employees, office and factory clerical employees, guards, foremen,2 SeeMatter of Morowebb Cotton Mills Co., 75 N. L.R. B. 987 ;Matter of Johnson CityFoundryctMachine Works, Inc,75 N. L R. B. 475,Matter of Swift and Company,58N. L. B. B. 657. 646DECISIONS OF NATIONAL LABOR RELATIONS BOARDexecutives,and supervisors constitute a unit appropriate for the pur-poses of collectivebargaining within the meaning ofSection 9 (b)of the Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for the pur-poses of collective bargaining with Carolina Metal Products, Inc.,Charlotte, North Carolina, an election by secret ballot shall be con-ducted as early as possible, but not later than thirty (30) days fromthe date of this Direction, under the direction and supervision of thEyRegional Director for the Fifth Region, and subject to Sections 203.61and 203.62 of National Labor Relations Board Rules and Regula-tions-Series 5, among the employees in the unit found appropriate inSection IV, above, who were employed during the pay-roll period im-mediately preceding the date of this Direction, including employeeswho did not work during said pay-roll period because they were ill oron vacation or temporarily laid off, but excluding those employees whohave since quit or been discharged for cause and have not been re-hired or reinstated prior to the date of the election, and also excludingemployees on strike who are not entitled to reinstatement, to determinewhether or not they desire to be represented by International As-sociation of Machinists, Lodge 1725, for the purposes of collectivebargaining.MEMBER MURDOCK took no part in the consideration of the aboveDecisionand Direction of Election.1 .1